Citation Nr: 1316860	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012 and November 2012, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  It has been returned to the Board for further appellate consideration.

As noted in the March 2012 and November 2012 Board remands, in his August 2008 substantive appeal, the Veteran asserted that he had begun to have seizures and sleep problems due to his migraine headaches.  The issues of entitlement to service connection for a seizure disorder, to include as secondary to migraine headaches, and entitlement to a sleep disorder, to include as secondary to migraine headaches, have thus been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board's review of the record reveals that another remand is required to ensure compliance with the Board's orders in the November 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that remand, the Board ordered the following:

1. Request that the Veteran provide contact information for his past employer, and for his current employer referred to in his August 2008 substantive appeal.

2. If the Veteran provides such information, contact the Veteran's past employer and obtain any pertinent employment information, including any verification that the Veteran was terminated due to absences caused by his migraine headaches.  Also contact the Veteran's present employer, referred to by the Veteran in his August 2008 substantive appeal, to obtain any pertinent information regarding the effect of the Veteran's migraine headache disability on his employment, to include any records of absences due to such disability.

In a November 2012 letter, the AOJ asked that the Veteran request that his current and past employers complete and return a VA Form 21-4192s, Request for Employment Information.  For reasons unknown, no response was received.  However, the Board notes that the Board's orders were that the Veteran was to be asked to provide the contact information for his employers to the AOJ, and the AOJ was to contact the employers directly for information regarding the Veteran's employment.  With his June 2007 notice of disagreement, the Veteran provided a statement indicating that he had contacted his former employer and that the employer had related that he would not provide information regarding the Veteran's termination to the Veteran for fear of being sued, but would provide that information to VA.  In light of these circumstances, the Board finds that to have the efforts to obtain employment information from the Veteran's employers be made by VA as opposed to the Veteran is of particular importance.  Therefore, the appeal is again remanded so that the RO/AMC may take action to comply with the November 2012 remand.     

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide contact information for his past employer, and for his current employer referred to in his August 2008 substantive appeal to the RO/AMC.  Advise the Veteran that the RO/AMC will then request employment information from the identified employers.  All requests and responses, positive and negative, must be documented in the claims file.

2. If the Veteran provides such information, contact the Veteran's past employer and obtain any pertinent employment information, including any verification that the Veteran was terminated due to absences caused by his migraine headaches.  Also contact the Veteran's present employer, referred to by the Veteran in his August 2008 substantive appeal, to obtain any pertinent information regarding the effect of the Veteran's migraine headache disability on his employment, to include any records of absences due to such disability.  All requests and responses, positive and negative, must be documented in the claims file.

2. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


